                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF NEW YORK


BEFORE: GLASSER, J.                DATE:   MAY 6, 2021                 TIME:    3:30 p.m.


DOCKET #: CR-19-00223 (S-2)(ILG)               TITLE: U.S.A. v. Narzikulov, et al.

COURT REPORTER:    Linda Danelczyk             DEPUTY CLERK: Stanley Kessler

UZBEK INTERPRETER:
                                               AUSA: Virginia Nguyen - #6280
                                                     F. Turner Buford - #6483

DEF'T #1 NAME: Akmal Narzikulov                ATT'Y: Peter J. Guadagnino, Esq. - CJA
 Present _ Not Present    In Custody           Present _ Not Present

DEF'T #3 NAME: Firuz Juraev                    ATT'Y: Tony Mirvis, Esq. – Ret.
  Present _ Not Present  On Bond              Present _ Not Present


        This proceeding was held using the AT&T teleconferencing system.

                              CRIMINAL CAUSE FOR STATUS CONFERENCE


       Peter J. Guadagnino, Esq., present for defendant Akmal Narzikulov. He waived his

         client’s presence.   Tony Mirvis, Esq., present for defendant Firuz Juraev.

         He waived his client’s presence. AUSA Virginia Nguyen and AUSA F. Turner Buford

         present for the Government.

       A status conference was held.

       Mr. Guadagnino stated that defendant Narzikulov wants to begin his trial as scheduled

         on 6/21/2021 and does not want a postponement. Mr. Mirvis stated that he is prepared

         to begin the trial on 6/21/2021 as well.




TIME:    0/30
